Citation Nr: 0022750	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung condition due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
October 1957.


By decision of September 1985, the Board of Veterans' Appeals 
(Board) denied service connection for a chronic lung 
disorder.  Subsequent decisions of the Board in July 1986 and 
July 1988 denied reopening the claim of entitlement to 
service connection for a chronic lung disorder.  Thereafter, 
the veteran again attempted to reopen his claim of service 
connection for a chronic lung disorder, claimed on a new 
basis as a result of smoking cigarettes which began in 
service.  By decision of January 1998, the Board found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a chronic lung 
disorder, even if it was claimed to have resulted from a new 
etiology that that previously claimed.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  The veteran initiated an appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) which was dismissed in May 1998.

The present appeal now comes before the Board on appeal from 
an August 1998 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a chronic lung 
disorder, to include on the basis of asbestos exposure.


REMAND

As noted above, by decision of January 1998, the Board found 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
chronic lung disorder.  Specifically, the Board concluded 
that evidence submitted was either cumulative, not relevant 
to or probative of the issue or not competent, or did not 
present a reasonable possibility of changing the outcome of 
the prior decisions.  In addition, it was found that the 
veteran had not presented any competent medical evidence 
relating any chronic, post-service lung disorder to any 
incident of military service.

In February 1998, the veteran submitted a statement in 
support of a new claim of entitlement to service connection 
for chronic lung disorder (characterized as bronchitis) due 
to exposure to asbestos in service.  The veteran submitted a 
records of treatment dated in 1987 from a private physician 
regarding a relationship between the veteran's chronic lung 
disorder and exposure to asbestos in service if it was shown 
to have occurred.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a), as noted above.

A review of the record in the present case reveals that, in 
the August 1998 rating decision and the December 1998 
statement of the case (SOC), the RO employed the invalidated 
Colvin test when addressing the veteran's claim to reopen.  
In both documents, the RO stated that, "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  (Emphasis 
added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or 
supplemental statement of the case (SSOC) fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  If 
not, the matter must be remanded in order to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Inasmuch as the August 1998 rating decision and December 1998 
SOC was based on the standard which was struck down in Hodge, 
supra, a remand is warranted to allow the RO to apply the 
standards set forth therein.  Id.

Finally, the Board notes that there are no special laws or 
regulations with regard to claims for service connection for 
asbestosis and other related asbestos-related diseases.  
However, the VA has issued administrative guidelines for 
consideration by RO's when reviewing such claims.  These 
guidelines are currently found in VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI, Chapter 7, Paragraph 7.21 (previously, 
the guidelines were in DVB Circular 21-88-8).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The case is REMANDED to the RO for the following actions:

The RO should review the record and re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a chronic lung 
disorder, to include on the basis of 
asbestos exposure.  In so doing, the RO 
should consider and apply the provisions 
of 38 C.F.R. § 3.156(a) and the holding 
of the United States Court of Appeals for 
the Federal Circuit in Hodge.  In the 
event it is determined that the claim is 
reopened, the RO should then consider 
whether it is well-grounded.  

If the determination remains adverse to the veteran, both he 
and his representative should be provided with an SSOC and 
given the opportunity to respond within the applicable time.  
The veteran need take no further action until he is informed, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


